Citation Nr: 9919544	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-08 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an effective date earlier than August 12, 
1997, for an award of service connection for herniated 
disc, L5-S1.

2. Entitlement to an effective date earlier than August 12, 
1997, an award of service connection for hearing loss in 
the left ear.

3. Entitlement to an evaluation in excess of 40 percent for 
herniated disc, L5-S1.

4. Entitlement to a compensable evaluation for hearing loss 
in the left ear.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1973.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in February 1998, the RO granted the veteran's 
claims for service connection for a low back disability and 
hearing loss in the left ear.  A 10 percent evaluation was 
assigned for chronic back strain, and a noncompensable 
evaluation was assigned for the hearing loss in the left ear.  
Each of these evaluations was effective August 12, 1997.

Subsequently, based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination in December 1998, the RO, by rating action dated 
later that month, recharacterized the veteran's service-
connected low back disability, as a herniated disc at level 
L5-S1, and assigned a 40 percent evaluation, effective from 
August 12, 1997.  The veteran has continued to disagree with 
the ratings assigned for his service-connected disabilities, 
as well as the effective date assigned for the award of 
service connection for these disabilities.  

The veteran submitted additional evidence during the hearing 
at the Board in May 1999, and he subsequently submitted the 
results of a private audiogram conducted later that month.  
In each case, he waived initial consideration of the evidence 
by the RO in accordance with the provisions of 38 C.F.R. 
§ 20.1304 (1998).  

The issue of entitlement to a compensable evaluation for 
hearing loss in the left ear will be considered in the REMAND 
section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran was honorably discharged from active duty 
service on October 30, 1973.

3. The veteran's initial application for VA disability 
compensation benefits, based on claims of service 
connection for a back disability and for hearing loss, was 
received by the RO on August 12, 1997.

4. The veteran's low back disability is manifested by 
limitation of motion, with no tenderness or spasm; and it 
is not productive of more than severe impairment.


CONCLUSIONS OF LAW


1. The criteria for an effective date earlier than August 12, 
1997, for an award of service connection for herniated 
disc, L5-S1, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.4(b)(1), 3.400 (b)(2) (1998).

2. The criteria for an effective date earlier than August 12, 
1997, for an award of service connection for hearing loss 
in the left ear have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.4(b)(1), 3.400 (b)(2) (1998).

3. An evaluation in excess of 40 percent for herniated disc, 
L5-S1, is not warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented claims which are not 
inherently implausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the claims for an earlier effective 
date, and for an evaluation in excess of 40 percent for 
herniated disc, L5-S1, and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).


Factual background

The veteran served on active duty from November 2, 1965, to 
October 30, 1973.  The service medical records reveal that 
the veteran was seen for treatment of back complaints in 
December 1972.  He was treated with moist heat and exercises 
on five occasions that month.  

The veteran's application for VA disability compensation, 
based on claims of entitlement to service connection for a 
low back disability and for hearing loss in the left ear, was 
received by the RO on August 12, 1997.

In a statement dated in November 1997, a private physician 
reported that the veteran had been evaluated in March 1975 
for a history of pain in the lower back with radiation down 
the right leg.  The veteran indicated that he had had this 
problem for the previous two years.  The veteran was re-
evaluated between March 1975 and March 19765 and given 
injections on several occasions.  The veteran related that 
driving his car seemed to aggravate the condition.  It was 
indicated that the veteran had a recurrence of pain in the 
right hip region in June 1976, and this was thought to be a 
bursitis problem.  The examiner noted that the veteran again 
complained of mid-back pain of three weeks duration in 
November 1978 and he was treated with medication.  The 
veteran was treated in August 1981 for bursitis involving the 
left sacroiliac area.  It was reported that the veteran had 
been seen on a number of occasions since then for various 
other health problems with no mention of back pain.

The veteran was afforded a VA examination in January 1998.  
He stated that he was injured in service when a mine blew up.  
He stated that he had small, minute shrapnel wounds of his 
lower extremities and had aches and pains, but never thought 
too much about it.  He stated that the low back pain 
persisted, but he never sought any help until he went to 
Germany a few years later.  He was treated in an aid station 
and told he had a chronic back strain and that that was about 
the extent of it.  The veteran noted that he saw a primary-
care physician following service, who told him he had 
bursitis in his right gluteal area and he took Bufferin for 
it.  This continued for a number of years until about 10 
years prior to the examination when the veteran was seen by a 
bone specialist who treated him with exercise.  This improved 
his condition.  The veteran related that he underwent 
magnetic resonance imaging in March 1992, which reportedly 
disclosed a bulging disc.  The veteran was given a choice of 
surgery or conservative care and he opted for exercises and 
conservative care.  He related that he had got along fairly 
well most of the time if he kept exercising.  When he did 
have an attack of pain, it was noted to be pretty severe.  He 
had to take one or two days off from work.  The pain radiated 
down the back of his right leg.  He rarely had pain down the 
left leg.  In between the attacks, he got along fairly well 
as long as he did not lift or exercise too much.  

An examination revealed that the lumbar spine was relatively 
normal.  The veteran could flex to 90 degrees and extend to 
25 degrees.  Lateral deviation was to 20 degrees, bilaterally 
and lateral rotation was to 25 degrees.  Deep tendon reflexes 
seemed to be reduced, but they were equal and present, 
bilaterally.  Straight leg raising test was negative.  The 
impression was chronic back sprain.  The examiner noted that 
a differential diagnosis would include the possibility of 
degenerative disc disease.  The examiner commented that the 
veteran was rather stoic and had not been backed for further 
medical care.  The veteran felt that as long as he could 
control his condition with exercises, rest when needed and 
Bufferin when needed, he was not going to do anything else.  

By rating decision dated in February 1998, the RO granted 
service connection for chronic back strain and assigned a 10 
percent evaluation pursuant to the provisions of Diagnostic 
Code 5295 of the VA's Schedule for Rating Disabilities.  This 
rating was effective August 12, 1997.  

A report of magnetic resonance imaging of the lumbar spine 
conducted at a private facility in March 1992 was received by 
the VA in March 1998.  The impression was large central to 
right-sided disc herniation L5-S1.  

A VA examination of the spine was again conducted in December 
1998.  The veteran related that he had been injured in 
service during an explosion.  He stated that he had been 
hospitalized for approximately one week, but that no specific 
diagnosis was given.  Since that time, he had intermittent 
low back pain, with frequent radiation down the right lateral 
thigh, not associated with numbness or weakness.  The pain 
was intensified by bending to the right, and eased by rest 
and Bufferin.  The veteran related that he had been forced to 
avoid all strenuous activities.  An examination of the 
lumbosacral spine showed no tenderness or paraspinal spasm.  
Straight leg raising was negative on the left and positive on 
the right at 45 degrees.  Forward flexion was to 60 degrees, 
backward extension to 25 degrees, lateral flexion to 35 
degrees, bilaterally, and rotation was to 30 degrees, 
bilaterally.  There was no objective evidence of pain on 
motion.  It was indicated that the veteran arose and stood 
normally.  His gait was normal.  Heel and toe gaits were 
normal.  The veteran was able to hop normally on either foot.  
He squatted with mild difficulty.  A neurological 
examination, including sensation, motor function and deep 
tendon reflexes, was normal, with the exception of mild 
weakness of the dorsiflexors of the right foot.  The 
impression was herniated disc, L5-S1.  

Based on this evidence, the RO, by rating action dated in 
December 1998, the characterized the veteran's low back 
disability as a herniated disc, L5-S1, and assigned a 40 
percent rating, effective from August 12, 1997.  

In May 1999, the veteran and his spouse presented testimony 
at a personal hearing before the Board.  A copy of the 
transcript of hearing, along with a copy of the veteran's 
written arguments, is of record.


Analysis

I.  Earlier Effective Date

As an initial matter, the Board will address the veteran's 
contention regarding the status of his claims for purposes of 
determining the proper effective dates in this case.  
Specifically, the veteran avers that the assignment of the 
effective dates for an evaluation and award of compensation 
for his service-connected herniated disc and left ear hearing 
loss should be based on a claim for increase, and not an 
original claim.

Notably, pertinent regulation provides that an original claim 
is defined as "[a]n initial formal application on a form 
prescribed by the Secretary."  38 C.F.R. § 3.160(a) (1998).  
A claim for increase is defined as "[a]ny application for an 
increase in rate of a benefit being paid under a current 
award, or for resumption of payments previously 
discontinued."  38 C.F.R. § 3.160(f) (1998).

Here, the veteran had honorable active service from November 
1965 to October 1973.  The veteran's initial claim for 
disability benefits was a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by the RO 
on August 12, 1997.  38 C.F.R. § 3.151(a) (1998).  The 
disabilities for which benefits were sought were listed as 
permanent hearing loss, left ear, and continuos back/leg 
pain, ruptured disc.  These claims for service connection 
were granted by a rating action in February 1998, on the 
basis that each of the disabilities had been incurred during 
the veteran's period of active duty service.  See 38 C.F.R. 
§ 3.1(k) (1998) (defining "service-connected" as a 
disability that was incurred or aggravated in the line of 
duty in active military service).  By that same rating 
action, the RO assigned a 10 percent evaluation for the back 
disability, and a noncompensable evaluation for the left ear 
loss disability, each effective from August 1997.  The 
veteran perfected a timely administrative appeal of the 
February 1998 rating decision, with respect to the 
evaluations, as well as the effective dates, assigned for 
each disability.  In doing so, both of the rating claims for 
a herniated disc and for left ear hearing loss were placed in 
an appellate status by a jurisdiction conferring notice of 
disagreement (which challenged the initial rating awards); 
and, as such, the claims have to be resolved by the Board in 
this appeal.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999).  As a consequence, this current appeal, which stems 
from the February 1998 rating decision, is a part of the 
original claim filed in August 1997, and may not be construed 
as a claim for increase.  Id; see also Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (initial assignment of rating 
following award of service connection is part of the original 
claim).  Therefore, within the meaning of regulatory and 
judicial construction, the veteran's argument to the contrary 
must fail.

Accordingly, the applicable legal criteria with respect to 
the veteran's claims for an earlier effective date for the 
award of service connection for his service-connected 
disabilities are as follows:

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a 
claimed reopened after final adjudication, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
which is later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release if application therefor is received within one 
year from such date of discharge or release.  See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in line of duty in 
active service).  Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose, if the claim is 
received within one year after service separation.  If the 
claim is not received within one year of separation from 
service, the effective date for an award of service 
connection will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

It is not disputed that the veteran's initial claim for 
service connection for a low back disability and hearing loss 
in the left ear was received on August 12, 1997.  The veteran 
argues that his back condition was misdiagnosed in service 
and that he was not aware for many years that he could file a 
claim for benefits with the VA.  The Board notes that if his 
back disability was not properly characterized, any such 
incorrect diagnosis was not by VA physicians.  In any event, 
the law as cited above is clear.  When a claim, as in this 
case, is received more than one year following discharge from 
service, the effective date is the later of the date of 
receipt of the claim or the date entitlement arose.

Next, the veteran contends that he is entitled to an earlier 
effective date for the award of VA disability compensation 
for his service connection herniated disc and left ear 
hearing loss.  As aptly noted above, the RO has established 
that the effective dated for both (1) service connection for 
a herniated disc and left ear hearing loss, and for (2) the 
40 percent and noncompensable evaluations for each 
disability, respectively, is August 12, 1997, the date of 
receipt of the original claim giving rise to the award.  The 
veteran's present claims necessarily contemplate an earlier 
effective for the award of service connection itself, because 
the effective date of a particular evaluation for a 
disability can in no event precede the effective date of 
service connection of the same disability.

In the present case, the RO's February 1998 allowance of 
service connection for a herniated disc and left ear hearing 
loss was based on an original claim which established that 
each of the veteran's disabilities had their onset during 
service.  Therefore, according to the applicable regulation, 
the earliest effective date for an allowance of service 
connection on the basis of an original claim, is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  While the evidence 
resulting in the allowance of service connection for a 
herniated disc and left ear hearing loss demonstrated 
entitlement to service connection at a date prior to the date 
the receipt of the original claim itself, the application of 
the rule compels the assignment of the date of receipt of the 
claim, since it is the later event in the present case.  Id.

Accordingly, the Board finds, based on the evidence of 
record, that an effective date earlier than August 12, 1997, 
for an award of service connection for a herniated disc, L5-
S1, and for hearing loss in the left ear, is not warranted.


II.  Herniated Disc, L5-S1

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  Diagnostic Code 5293.

The veteran asserts that a higher rating is warranted for 
herniated disc, L5-S1.  He claims that the VA examiners 
ignored his complaints and that he has pain on a daily basis.  
A review of the record discloses that the veteran has been 
examined on two recent occasions.  These examinations were 
complete, and included a detailed history, discussion of his 
complaints and extensive findings.  As noted above, in order 
to assign a higher rating for the veteran's service-connected 
low back disability, the record must show sciatic neuropathy 
and demonstrable muscle spasm, or appropriate neurological 
findings.  It is significant to observe, however, that it was 
specifically indicated on the December 1998 examination that 
muscle spasm was not present, and the only neurological 
abnormality was mild weakness of the dorsiflexors of the 
right foot.  The Board acknowledges that limitation of motion 
of the lumbar spine was documented.  However, it was 
objectively confirmed that there was no pain on motion.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The veteran alleges that his low back 
disability is more severe than recognized by the VA, and that 
he is competent to testify as to his symptoms.  Although he 
is competent to describe his symptoms, as well as his 
episodes of recurring attacks, the Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his disability.  Therefore, given the statements of record of 
the veteran and in light of the totality of the pertinent 
medical evidence, the Board finds it reasonable to conclude 
that the symptomatology associated with the veteran's 
herniated disc, L5-S1, more nearly approximates that of a 40 
percent rating under Diagnostic Code 5293, which requires 
severe, recurring attacks with intermittent relief.  However, 
a 60 percent evaluation is not in order as the evidence of 
record does not demonstrate pronounced neurological findings 
required by Diagnostic Code 5293.  Accordingly, an evaluation 
in excess of 40 percent is not warranted.


ORDER

An effective date earlier than August 12, 1997, for an award 
of service connection for herniated disc, L5-S1, is denied.  
An effective date earlier than August 12, 1997, for an award 
of service connection for hearing loss in the left ear, is 
denied.  An evaluation in excess of 40 percent for herniated 
disc, L5-S1, is denied.


REMAND

The veteran also asserts that a higher rating should be 
assigned for the hearing loss in his left ear.  The Board 
notes that the veteran submitted a report from a private 
audiologist reflecting the results of an audiogram conducted 
in May 1999 by L. Kaelber.  It is not clear whether this test 
conformed to appropriate VA procedures.  It is also noted 
that the audiologist did not provide an interpretation of the 
test results.  

The Board also notes that new regulations governing the 
evaluation of hearing loss became effective on June 10, 1999.  
In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and we so hold 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so."  In light of this remand, the RO 
must consider the new regulations.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact Ms. Kaelber and 
have her review the audiometric tests 
she conducted in May 1999.  She should 
explain how the test was conducted, 
and provide an interpretation of the 
tests.

2. Thereafter, a VA audiologist should 
review the test results and determine 
if it complies with the VA's 
requirements for audiometric 
examinations.  The audiologist should 
also determine if the claim should be 
considered under Table Via of the VA's 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4.

3. The RO should consider the provisions 
of 38 C.F.R. § 4.85 which became 
effective on June 10, 1999, and apply 
whichever version is more favorable to 
the veteran.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

